DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-8, 11, 14 of U.S. Patent No. 11,233,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 10-16 are broader then and fully encompassed by the claims of the patent.  Additionally, claims 8-9 and 17-18 are obvious in view of the prior art for reasons as made clear in the art rejection below with respect to the obviousness of using a photodiode instead of a photoelectric conversion film.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0200752 A1 to Matsunaga.
With respect to claim 1 Matsunaga discloses, in Fig. 1-18, an imaging device (paragraph 56) comprising: a semiconductor substrate (31) that includes a first impurity region (54) (paragraph 60-61); a photoelectric converter (111) that is coupled to the first impurity region and that converts light into charges (Fig. 2 and paragraph 60); a capacitor (119) that includes a first terminal and a second terminal, the first terminal coupled to the first impurity region (Fig. 1 and paragraph 57); voltage supply circuitry coupled to the second terminal (paragraph 58 and Fig. 1; where bipolar operation control line provides a signal to the second terminal of the capacitor); a first transistor (117) including the first impurity region as a source or a drain (paragraph 61); and control circuitry (13) (paragraph 56), wherein: the control circuitry is programmed to cause the voltage supply circuitry to supply a first voltage in a first period, and to cause the voltage supply circuitry to supply a second voltage different from the first voltage in a second period continuous to the first period, the first transistor being in on-state in the first period, the first transistor being in off-state in the second period (Fig. 9; where the claim does not specify what the first and second voltage is applied to, but it can be seen it at least reads on when line 123 is High followed by a low signal; This would also correspond to when the first transistor is one and then when it is off).
With respect to claim 2 Matsunaga discloses the imaging device according to claim 1, wherein the second voltage is greater than the first voltage (Fig. 9).
With respect to claim 3 Matsunaga discloses the imaging device according to claim 2, wherein: the first impurity region has n-type conductivity, and the charges are positive charges (paragraph 61).
Claims 4-5 are rejected for similar reasons as claims 2-3 as paragraph 61 states p-type transistors could instead be used with opposite polarities voltages.
With respect to claim 6 Matsunaga discloses the imaging device according to claim 1, wherein one of the first voltage or the second voltage is a ground voltage (paragraph 61 and 82; where the voltage is pulsed from the reference, which is ground).
With respect to claim 7 Matsunaga discloses the imaging device according to claim 1, wherein the photoelectric converter includes a first electrode (46), a second electrode (47), and a photoelectric converter (45) between the first electrode and the second electrode, the first electrode being coupled to the first impurity region (Fig. 2 and paragraph 60).
With respect to claim 10 Matsunaga discloses, in Fig. 1-18, an imaging device (paragraph 56) comprising: a semiconductor substrate (31) that includes a first impurity region (54) (paragraph 60-61); a photoelectric converter (111) that is coupled to the first impurity region and that converts light into charges (Fig. 2 and paragraph 60); a capacitor (119) that includes a first terminal and a second terminal, the first terminal coupled to the first impurity region (Fig. 1 and paragraph 57); voltage supply circuitry coupled to the second terminal (paragraph 58 and Fig. 1; where bipolar operation control line provides a signal to the second terminal of the capacitor); a first transistor (117) including the first impurity region as a source or a drain (paragraph 61); and control circuitry (13) (paragraph 56), wherein: the control circuitry is programmed to cause the voltage supply circuitry to supply a first voltage in a first period, and to cause the voltage supply circuitry to supply a second voltage different from the first voltage in a second period after the first period, the charges being accumulated in the first impurity region in the first period, the first transistor being in on-state in the second period (Fig. 9; where the claim does not specify what the first and second voltage is applied to, but it can be seen it at least reads on when line 123 is low followed by a high signal; This would also correspond to when the first transistor is used to reset the pixel when then signal is high and the charge would accumulate when it is off).
Claims 11-16 are rejected for similar reasons as claims 2-7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0200752 A1 to Matsunaga in view of U.S. Patent Application Publication 2018/0249104 A1 to Sasago et al.
With respect to claim 8 Matsunaga discloses the imaging device according to claim 1, wherein the photoelectric converter is a photoconversion film.
Matsunaga does not expressly disclose the photoelectric converter includes a photodiode.
However, in analogous art, Sasago teaches a pixel circuit using a photoconversion film (100) in Fig. 1A and paragraph 36.  Sasago then teaches instead of the photoconversion film (100) is a photodiode (115) in Fig. 1B and paragraph 37.  Therefore, Sasago teaches where the photoelectric converter includes a photodiode.  Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to make the photoelectric converter of Matsunaga be a photodiode as taught by Sasago as it is a simple substitution of one known element for another to obtain predictable results as Sasago shows using electrode and a photoconversion layer and a photodiode.
With respect to claim 9 Matsunaga in view of Sasago does not expressly disclose use of a second transistor as a transfer transistor so that the photodiode is coupled to the first impurity region via the second transistor.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a transfer transistor with a photodiode to couple the photodiode to the floating diffusion node (i.e. the first impurity region) are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have used a transfer transistor so that the photodiode is coupled to the first impurity region via the second transistor for doing so would merely be use of a known technique to a known device ready for improvement to yield predictable results.
Claims 17-18 are rejected for similar reasons as claims 8-9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 31, 2022